   Case 1:19-cr-00463-DLC Document 207 Filed 01/24/21 Page 1 of 1




Myers & Galiardo, LLP   I 52 Duane Street, 7FI., New York, NY 10007 I 212-986-5900 I www.citylaw.nyc
BY ECF:
Honorable Denise L. Cote                                        January 24, 2021
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                                USA v. Zirkind 19 CR 463 (DLC)

Hon. Denise L. Cote:

In response to the Court’s inquiry under Docket # 203 following the Court’s denial of
a request to adjourn the sentencing three weeks, the Court asks the following questions
of counsel:

(1) Does the defendant consent to be sentenced through video conference technology?
Answer: No

(2) If the defendant is unable to arrange for a videoconferencing proceeding, does the
defendant consent to be sentenced at a telephone conference proceeding? Answer: No

CC: US Government




                                                                       Respectfully,

                                                                       /s/Matthew D. Myers
                                                                       Counsel for Benzion Zirkind




                                            N •Y•C
